  Case 2:21-cr-20031-NGE-EAS ECF No. 1, PageID.1 Filed 01/27/21 Page 1 of 4




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
                                         Case 2:21-cr-20031
                                         Assigned to: Nancy G. Edmunds
UNITED STATES OF AMERICA,       Case No. Referral Judge: Elizabeth A. Stafford
                                         Assign Date: 1/27/2021
                                HONORABLEDescription: INFO USA v. FCA US
v.                                       LLC (SO)

                                            Violation: Conspiracy to Violate
D-1 FCA US LLC,                             the Labor Management Relations
                                            Act (18 U.S.C. § 371 & 29 U.S.C.
                                            §§ 186(a)(2) & (d)(1))
       Defendant.



                              INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                 COUNT ONE

                  (18 U.S.C. § 371 – Conspiracy to Violate the
                      Labor Management Relations Act)

D-1 FCA US LLC

      1. Between in or before approximately January 2009 and continuing through

in or after approximately 2016, in the Eastern District of Michigan and elsewhere,

defendant FCA US LLC (FCA) did knowingly and voluntarily conspire with other

individuals and entities to violate the Labor Management Relations Act, 29 U.S.C.

§§ 186(a)(2) & (d)(1).
Case 2:21-cr-20031-NGE-EAS ECF No. 1, PageID.2 Filed 01/27/21 Page 2 of 4




   2. The objects of this conspiracy were:

   (a) that one or more persons acting in the interest of FCA would willfully pay

   and deliver—and agree to pay and deliver—money and things of value to

   officers and employees of the International Union, United Automobile,

   Aerospace, and Agricultural Implement Workers of America (UAW), the

   labor organization representing FCA’s employees, using the bank accounts

   and credit cards of the UAW-Chrysler Skill Development & Training

   Program d/b/a the UAW-Chrysler National Training Center (NTC), with the

   intent to benefit persons whom they knew were not permitted to receive the

   money and things of value, in violation of Title 29, United States Code,

   Section 186(a)(2), (d)(1); and

   (b) that officers and employees of the UAW would willfully request, receive,

   and accept—and agree to receive and accept—money and things of value

   from one or more persons acting in the interest of FCA, using the bank

   accounts and credit cards of the NTC, with the intent to benefit themselves

   and other persons whom they knew were not permitted to receive the money

   and things of value, in violation of Title 29, United State Code, Section

   186(b)(1), (d)(1).

   3. Between in or before approximately January 2009 and continuing through

                                      2
  Case 2:21-cr-20031-NGE-EAS ECF No. 1, PageID.3 Filed 01/27/21 Page 3 of 4




in or after approximately 2016, one or more persons acting in the interest of FCA

agreed to pay and deliver, and willfully paid and delivered, more than $3.5 million

in prohibited payments and things of value to officers and employees of the UAW.

      4. One or more members of the conspiracy completed one or more of the

following acts to effect the objects of the conspiracy:

   • In June 2014, FCA Vice President Alphons Iacobelli authorized the

      expenditure of approximately $262,000 to satisfy the outstanding mortgage

      on the residence of UAW Vice President General Holiefield in Harrison

      Township, Michigan.

   • In August 2014, FCA Vice President Alphons Iacobelli authorized the

      expenditure of approximately $25,000 for a party for UAW Vice President

      Norwood Jewell and the UAW’s International Executive Board.

   • In January and February 2015, FCA Vice President Alphons Iacobelli

      approved the use of NTC credit cards to pay for over $30,000 in meals for

      UAW officials at various restaurants in Palm Springs and southern California.




                                          3
  Case 2:21-cr-20031-NGE-EAS ECF No. 1, PageID.4 Filed 01/27/21 Page 4 of 4




      All in violation of Title 18, United States Code, Section 371.


MATTHEW SCHNEIDER
United States Attorney


s/David A. Gardey                            s/Erin S. Shaw
David A. Gardey                              Erin S. Shaw
Assistant United States Attorney             Assistant United States Attorney


Date: January 27, 2021




                                         4
